FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


STEPHANIE GARCIA,                         No. 12-15686
               Plaintiff-Appellant,
                                             D.C. No.
                v.                        1:10-cv-01997-
                                               JLT
COMMISSIONER OF SOCIAL
SECURITY,
              Defendant-Appellee.           OPINION


     Appeal from the United States District Court
         for the Eastern District of California
   Jennifer L. Thurston, Magistrate Judge, Presiding

                Argued and Submitted
     February 14, 2014—San Francisco, California

               Filed September 23, 2014

  Before: Alex Kozinski, Chief Judge, and Diarmuid F.
   O’Scannlain and Mary H. Murguia, Circuit Judges.

              Opinion by Judge Murguia;
             Dissent by Judge O’Scannlain
2               GARCIA V. COMM’S OF SOC. SEC.

                           SUMMARY*


                          Social Security

    The panel reversed the district court’s order affirming the
Commissioner of Social Security’s denial of benefits on the
basis that the claimant was not intellectually disabled.

    The panel held that the administrative law judge (“ALJ”)
had a duty to order further IQ testing, and concluded that the
ALJ’s failure to do so was error that cannot be considered
harmless. The panel remanded to the district court with
instructions to reverse the final decision of the Commissioner
and to order the Commissioner to develop the record through
further IQ testing.

    Judge O’Scannlain dissented because he believed that the
majority erroneously presumed that the Commissioner’s
ostensible error prejudiced the claimant. Judge O’Scannlain
also was unconvinced that the ALJ erred by not ordering a
new and complete round of IQ tests.


                            COUNSEL

Lawrence David Rohlfing (argued), Law Offices of Lawrence
D. Rohlfing, Santa Fe Springs, California, and Cyrus Safa,
Grancell, Stander, Reubens, Thomas and Kinsey, San Diego,
California, for Plaintiff-Appellant.


  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
             GARCIA V. COMM’S OF SOC. SEC.                  3

Donna Wade Anderson (argued), Supervisory Attorney, and
Patrick William Snyder, Special Assistant United States
Attorney, Social Security Administration Office of General
Counsel, San Francisco, California, for Defendant-Appellee.


                         OPINION

MURGUIA, Circuit Judge:

    Stephanie Garcia appeals from the district court’s order
affirming the Commissioner of Social Security’s (the
“Commissioner”) denial of benefits on the basis that she was
not intellectually disabled.       Garcia argues that the
administrative law judge (ALJ) who determined that she was
not disabled had a duty to develop the record because that
record did not include a complete set of valid IQ scores. We
agree that the ALJ had a duty to order further IQ testing, and
we further conclude that the ALJ’s failure to do so was an
error that cannot be considered harmless. We therefore
reverse the district court and remand for further proceedings.

                              I

    As a minor, Stephanie Garcia received social security
benefits because of her intellectual disability. After she
reached the age of 18 in 2007, the Social Security
Administration (SSA or the “Administration”) concluded that
she no longer qualified as disabled and was therefore not
entitled to further benefits. Garcia sought review by an ALJ,
before whom she had a hearing on April 8, 2010. At the time
of her hearing, Garcia lived with her mother and two siblings,
as well as her own disabled daughter. Although she had
learned some skills for caring for herself through an
4             GARCIA V. COMM’S OF SOC. SEC.

independent living program, Garcia was dependent on her
mother for her own care and for the care of her child. After
taking special education classes, Garcia earned a high school
diploma, but she was unable to read and did not know the
alphabet.

    Garcia worked part-time at a pizza shop for several
months in 2008. She testified to having had difficulty with
making pizzas, taking orders, and cashiering; as a result, she
required constant supervision. She quit because she found the
work “too hard.” Garcia was then placed in a clerical job by
the California Department of Rehabilitation; her duties
included photocopying, alphabetizing files, and removing
staples from documents. She worked four or five hours per
day, five days per week. She testified at her hearing that she
had difficulty understanding how to perform the tasks
assigned to her and had to rely on a coworker for help. Garcia
also quit this job after two months because “[i]t was too
hard.” Vicky Medina, Garcia’s counselor at the Central
Valley Regional Center, testified that, based on her
observations, Garcia would be unable to “do any job eight
hours a day, five days a week as it would be performed in the
national economy without extra supervision.” Medina
explained that Garcia has difficulty remembering how to
perform tasks, and that she needs to be re-taught “on a
constant basis.”

    Apart from her intellectual disability, Garcia has suffered
from depression stemming from having to care for her young
daughter, who has Down Syndrome, asthma, and heart and
thyroid problems. Garcia has been treated for her depression,
and her psychiatric condition has improved.
                 GARCIA V. COMM’S OF SOC. SEC.                            5

   In evaluating Garcia’s disability claim, the ALJ
considered the reports of three experts: psychologist Mary K.
McDonald, Ph.D., psychologist Allen Middleton, Ph.D., and
physician Evangeline Murillo, M.D.

    On February 13, 2008, Dr. McDonald evaluated Garcia at
the request of the California Department of Social Services.
Dr. McDonald administered the Bender Visual Motor Gestalt
Test, II Edition; the Wechsler Memory Scale, III Edition; and
the Wechsler Adult Intelligence Scale, III Edition (“WAIS-
III”). The WAIS-III measures an individual’s “intelligence
quotient,” or “IQ”; IQ is reported as three scores: verbal,
performance (non-verbal), and full scale. See 20 C.F.R.
§ 404, subpt. P, app. 1, listing 12.00 (“Listing 12.00”) (D)(6).
Garcia’s scores on the Motor Gestalt Test were average to
low average, and her Memory Scale scores indicated that her
“[v]erbal memory is impaired and visual memory is within
the low average range.”

    Dr. McDonald administered only the performance portion
of the WAIS-III “[d]ue to the constraints of time and the
slowness with which [Garcia] worked.”1 Consequently, Dr.


 1
    This is not that first time that Dr. McDonald has given this reason for
failing to administer a complete IQ test when evaluating a patient for
intellectual disability. See Andrade v. Comm’r of Soc. Sec., No.
1:09–cv–1926 GSA, 2011 WL 864700 (E.D. Cal. Mar. 10, 2011), aff’d,
474 F. App’x 642 (9th Cir. 2012) (“Dr. McDonald’s report indicates that
only the Performance IQ portion of the Wechsler Adult Intelligence Scale
was administered ‘due to the constraints of time.’”). This excuse is
troublesome, and the district court should not have accepted it in the
absence of some more compelling reason. The SSA’s regulations indicate
that potentially disabled individuals may take more time than others to
complete an IQ test administration, and the administrator of the test should
plan accordingly. See 20 C.F.R. § 416.919n(a).
6                GARCIA V. COMM’S OF SOC. SEC.

McDonald did not report a verbal or full-scale score.
Garcia’s performance IQ score was 77, which is in the
“borderline range” for disability. McDonald concluded that
Garcia was “capable of employment.”

    After reviewing Garcia’s medical records, including the
incomplete IQ test results, Dr. Middleton completed a Mental
Residual Functional Capacity Assessment,2 Psychiatric
Review Technique,3 and Case Analysis.4 He determined that
Garcia was “moderately limited” in her “ability to
[understand, remember, and carry out] detailed instructions.”
He concluded that Garcia was “able to understand and
remember [work] locations [and] procedures of a simple,
routine nature involving 1–2 step job tasks [and]
instructions.”


    2
   Residual Functional Capacity (RFC) is the work that an individual is
capable of performing in spite of her limitations.             20 C.F.R.
§ 416.945(a)(1). The Mental RFC Assessment form used by Dr.
Middleton, Form SSA-4734-SUP, requires a reviewing expert to evaluate
the degree of the subject’s limitations in various aspects of
(1) “understanding and memory,” (2) “sustained concentration and
persistence,” (3) “social interaction,” and (4) “adaption,” such as in
responding to workplace hazards or navigating public transportation.
Based on the evaluation of the subject’s limitations in each category, the
reviewing expert then makes a general assessment of the subject’s
“functional capacity.”
    3
   The Psychiatric Review Technique form used by Dr. Middleton, Form
SSA-2506-BK, requires the reviewing expert to (1) summarize relevant
documentation, such as IQ test results, (2) rate the subject’s “functional
limitations,” and (3) provide additional notes in narrative form.
        4
    Dr. Middleton used Form SSA-416, on which he listed “significant
objective findings,” such as Garcia’s IQ test scores, her progress in school,
and her depression.
               GARCIA V. COMM’S OF SOC. SEC.                      7

    Dr. Murillo also reviewed Garcia’s medical records,
including the incomplete IQ results, and completed a Mental
Residual Functioning Capacity Assessment and Case
Analysis.5 Like Dr. Middleton, Dr. Murillo concluded that
Garcia was “moderately limited” in her “ability to
[understand, remember, and carry out] detailed instructions.”
She determined that Garcia could “understand and remember
work locations and procedures of a simple, routine nature
involving 1–2 step job tasks and instructions” and “maintain
concentration and attention for above in 2 hour increments”
during “8 hr/40 hr work schedules.”

    At the hearing, the ALJ also heard testimony from
vocational expert Thomas Dachelet. Dachelet testified that
the ability to read and write at a basic level is a requirement
for even those jobs classified by the Dictionary of
Occupational Titles (DOT) as needing the lowest “general
educational development.” However, he also acknowledged
that Garcia had worked at “light unskilled” jobs at which “she
didn’t read or write.” Dachelet testified that in California
“there were 1,020,830 persons employed at the light unskilled
level.” He identified three light unskilled jobs Garcia could
perform: (1) a bagger, of which 44,304 were employed in
California, (2) a garment sorter, of which 21,179 were




 5
   Dr. Murillo completed the same forms as Dr. Middleton: Mental RFC
Assessment Form SSA-4734-SUP and Case Analysis Form SSA-416.
8               GARCIA V. COMM’S OF SOC. SEC.

employed in California, and (3) a grader,6 of which 20,188
were employed in California.

    In a May 18, 2010, decision, the ALJ concluded that
Garcia was not disabled as of February 1, 2008, consistent
with the SSA’s original determination. The ALJ determined
that Garcia had the severe impairment of borderline
intellectual functioning but that the impairment was not so
severe that it met the requirements for intellectual disability;
see 20 C.F.R. § 404, subpt. P, app. 1, listing 12.05 (“Listing
12.05”).

    Listing 12.05 lays out four ways in which an individual
may qualify as intellectually disabled without requiring any
further inquiry into her ability to work: (1) “[m]ental
incapacity . . . such that the use of standardized measures of
intellectual functioning is precluded”; (2) “[a] valid verbal,
performance, or full scale IQ of 59 or less”; (3) “[a] valid
verbal, performance, or full scale IQ of 60 through 70 and a
physical or other mental impairment imposing an additional
and significant work-related limitation of function”; and
(4) “[a] valid verbal, performance, or full scale IQ of 60
through 70, resulting in at least two [milder impairments].”
Id. Each of these alternatives depends on a subject’s IQ test
performance, unless she is unable to undergo testing.




    6
    Dachelet refers to the DOT listing for a “fruit-grader operator.” One
employed in this position “[t]ends machine that grades fruit according to
size: Changes chains and other driving gear according to type of fruit.
Directs workers engaged in loading of elevator belt and removal of graded
fruit. Cleans and lubricates chains, bearings, and machine gears, using
rags and grease gun. Repairs, replaces, and adjusts malfunctioning parts
of machine.” DOT 529.665-010, 1991 WL 674628.
              GARCIA V. COMM’S OF SOC. SEC.                    9

    Based on Garcia’s performance IQ score of 77, the ALJ
concluded that Garcia could not meet Listing 12.05. The ALJ
further concluded that Garcia had the RFC “to perform a full
range of work at all exertional levels but with the following
nonexertional limitations: [Garcia] can perform simple
repetitive tasks where the jobs can be learned mostly by
demonstration, but she cannot perform reading and/or writing
as a job task.” Based primarily on Dachelet’s testimony, the
ALJ concluded that Garcia was “capable of making a
successful adjustment to other work that exists in significant
numbers in the national economy,” including the jobs of
bagger, garment sorter, and grader. For this reason, the ALJ
concluded that Garcia was “not disabled.”

    Garcia appealed the ALJ’s decision to the Social Security
Administration Appeals Council, but her appeal was denied,
making the ALJ’s decision the final decision of the
Commissioner. Garcia then sought judicial review of the
Commissioner’s decision in the district court, arguing in part
that the ALJ erred when she failed to develop the record by
ordering a new IQ test administration to obtain a complete set
of test scores. The district court affirmed the final decision of
the Commissioner.

                               II

    We review de novo a district court’s judgment affirming
the denial of social security benefits. Bray v. Comm’r of Soc.
Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009). “We may
set aside a denial of benefits only if it is not supported by
substantial evidence or is based on legal error.” Robbins,
466 F.3d at 882.
10              GARCIA V. COMM’S OF SOC. SEC.

    It was legal error for the ALJ not to ensure that the record
included a complete set of IQ test results that both the ALJ
and the reviewing experts could consider. While it is not
certain from the record before us that Garcia would have been
determined to be disabled if the record had been properly
developed, it is also not “clear from the record that ‘the ALJ’s
error was inconsequential to the ultimate nondisability
determination.’” Tommasetti v. Astrue, 533 F.3d 1035, 1038
(9th Cir. 2008) (quoting Robbins v. Soc. Sec. Admin.,
466 F.3d 880, 885 (9th Cir. 2006)). Therefore we reverse the
district court and remand with instructions to reverse the final
decision of the Commissioner and to order the Commissioner
to develop the record through further IQ testing.

                                   III

    To be eligible for disability benefits, an individual must
be unable “to engage in any substantial gainful activity by
reason of any medically determinable physical or mental
impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period
of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

    The evaluation of disability in adults is governed by a
five-step process, which the ALJ followed in assessing
Garcia. 20 C.F.R. § 416.920. The ALJ skipped the first and
fourth steps, as they were not applicable to Garcia’s
situation.7 At the second step, the ALJ determines whether a


 7
   At the first step, the ALJ would have considered Garcia’s present work
activity; however, this step does not apply to individuals whose disability
determinations are being reevaluated because they turned 18. See 20
C.F.R. § 416.987(b). At the fourth step, the ALJ would have considered
Garcia’s past relevant work, id. § 920(a)(iv); however, the ALJ skipped
                GARCIA V. COMM’S OF SOC. SEC.                          11

claimant has an impairment or combination of impairments
that is medically severe; if not, the claimant is not disabled.
Id. §§ 416.920(a)(4)(ii), 416.920(c). The ALJ concluded that
Garcia had the severe impairment of “borderline intellectual
functioning,” and so proceeded to the third step.

     At the third step, the ALJ again considers the severity of
the impairment or combination of impairments by comparing
it to the listings in 20 C.F.R. § 404, subpart P, appendix 1. Id.
§§ 416.920(a)(4)(iii), 416.920(d). If the impairment or
combination of impairments is at least as severe as the
relevant listing, and has lasted at least twelve months, then
the claimant is deemed disabled, and the inquiry ends;
otherwise, the ALJ proceeds to the next step. Id. The ALJ
concluded that Garcia did not meet Listing 12.05 and so
proceeded to step five. At the fifth step, the ALJ considers
the claimant’s RFC – that is, her ability to work in spite of her
limitations – along with her age, education, and work
experience, to determine whether she can make an adjustment
to a new kind of work. Id. § 416.920(a)(4)(v). The ALJ
concluded that Garcia could perform jobs requiring the ability
to undertake simple, repetitive tasks, and so found that she
was not disabled.

                                   IV

    Garcia argues that the ALJ erred by failing to order
additional IQ testing and instead relying on the results of the
partial examination performed by Dr. McDonald. We agree.
“The ALJ always has a ‘special duty to fully and fairly
develop the record and to assure that the claimant’s interests


this step because she concluded that Garcia did not have any past relevant
work.
12            GARCIA V. COMM’S OF SOC. SEC.

are considered.’” Celaya v. Halter, 332 F.3d 1177, 1183 (9th
Cir. 2003) (quoting Brown v. Heckler, 713 F.2d 441, 443 (9th
Cir. 1983)).

        The ALJ is not a mere umpire at such a
        proceeding . . . : it is incumbent upon the ALJ
        to scrupulously and conscientiously probe
        into, inquire of, and explore for all the
        relevant facts. He must be especially diligent
        in ensuring that favorable as well as
        unfavorable facts and circumstances are
        elicited.

Id. (quoting Higbee v. Sullivan, 975 F.2d 558, 561 (9th Cir.
1992)).

    In a case, such as this one, that turns on whether a
claimant has an intellectual disability and in which IQ scores
are relied upon for the purpose of assessing that disability,
there is no question that a “fully and fairly develop[ed]”
record, id., will include a complete set of IQ scores that report
verbal, non-verbal, and full-scale abilities. There are two
principal reasons for our conclusion.

     First, IQ testing plays a particularly important role in
assessing the existence of intellectual disability. Listing
12.00 generally lays out the necessary procedures for
evaluating mental disorders, including intellectual disability,
and for documenting relevant objective findings. In that
listing the SSA has recognized that “[s]tandardized
intelligence test results are essential to the adjudication of all
cases of intellectual disability,” except where a claimant is
unable to complete such testing. Listing 12.00(d)(6)(b). At
the third step of the SSA’s five-step process, when a
              GARCIA V. COMM’S OF SOC. SEC.                    13

claimant’s impairment is compared to the criteria in Listing
12.05, three of the four criteria for intellectual disability rely
in whole or in part on IQ test scores. (The fourth criterion
applies when the claimant’s incapacity precludes IQ testing.)
Because meeting the relevant listing conclusively determines
that a claimant is indeed disabled, 20 C.F.R.
§ 416.920(a)(4)(iii), the claimant’s IQ score can be the
deciding factor in a determination of intellectual disability.

    Further, as was the case with Garcia, IQ test results can
play a role in the development of other evidence in the record.
For example, Dr. Middleton and Dr. Murillo both reviewed
Garcia’s IQ results before making their determinations about
her ability to work. Thus, as a practical matter, the
importance of IQ scores in this case did not end with step
three. The partial test results also affected the ALJ’s
conclusions about Garcia’s ability to work, even if less
directly.

    The second reason for our conclusion is that the
regulations promulgated by the SSA demonstrate that the
Administration, based on its considerable expertise, has
determined that it is essential for complete – rather than
partial – sets of IQ scores to be used in evaluating intellectual
disability. As a general principle, all reports of test results
“must conform to accepted professional standards and
practices in the medical field for a complete and competent
examination,” 20 C.F.R. § 416.919n(b), and an examination
is not complete unless it includes “all the elements of a
standard examination in the applicable medical specialty,” id.
§ 416.919n(c).

    The regulations specifically identify the “Wechsler
series” of IQ tests (of which WAIS-III is a part) as
14               GARCIA V. COMM’S OF SOC. SEC.

“customarily” including “verbal, performance, and full scale
IQs.” Listing 12.00(D)(6)(c). This characteristic of the
Wechsler exam makes it particularly well suited to the
assessment of intellectual disability, because “[g]enerally, it
is preferable to use IQ measures that are wide in scope and
include items that test both verbal and performance abilities.”
Listing 12.00(D)(6)(d).

    The Commissioner argues that the regulations themselves
suggest it is acceptable for an ALJ to rely on partial test
results in a situation, such as this one, in which only part of
an IQ test was administered. The Commissioner points
specifically to a passage in Listing 12.00 providing that “[i]n
cases where more than one IQ is customarily derived from the
test administered, e.g., where verbal, performance, and full
scale IQs are provided in the Wechsler series, we use the
lowest of these in conjunction with [Listing] 12.05.” Id. at
12.00(D)(6)(c).8

    However, our reading of this same passage leads us to
conclude the opposite: Listing 12.00 strongly disfavors
reliance on partial test results. The plain text of the
regulation clearly suggests that IQ tests like those in the
Wechsler series should be administered and reported in full,
because it assumes that the ALJ will have multiple scores –
“verbal, performance, and full scale” – from which to “use
the lowest.” We also note that the regulations’ insistence that
the ALJ look at all three scores in order to identify the lowest
among them seems intended to benefit the disability claimant,
for whom each test score is an opportunity to demonstrate
that she meets one of the IQ-related criteria specified in
Listing 12.05 – as well as an opportunity to demonstrate the

 8
     The district court came to the same conclusion.
                GARCIA V. COMM’S OF SOC. SEC.                         15

extent of her impairment to other experts reviewing her IQ as
part of their own evaluations of her limitations.

    Because the regulations clearly assert the importance of
a complete IQ test administration, the ALJ had a duty to
develop the record so that it included a complete set of IQ test
results. Her failure to do so was legal error.9

                                   V

    Our conclusion that the ALJ committed legal error is not
the end of our inquiry. We will not reverse an ALJ’s decision
on the basis of a harmless error, “which exists when it is clear
from the record that ‘the ALJ’s error was inconsequential to
the ultimate nondisability determination.’” Tommasetti,
533 F.3d at 1038 (quoting Robbins, 466 F.3d at 885). While
the record here may not definitively demonstrate that Garcia
would have been adjudicated disabled if the ALJ had ordered
that a complete set of IQ tests be administered, it is certainly
not clear from the record that Garcia was not harmed by the
ALJ’s error.10

   9
      We recognize that our holding here is contrary to Andrade v.
Commissioner of Social Security, 474 F. App’x 642 (9th Cir. 2012). We
are not bound by our earlier decision. See 9th Cir. R. 36-3(a).
  10
     The dissent suggests that the harmlessness standard recognized in
Tommasetti does not apply to cases in which the legal error at issue is a
failure of the duty to develop the record. Citing McLeod v. Astrue,
640 F.3d 881 (9th Cir. 2010), the dissent argues that in such cases we
should turn our stringent harmlessness standard on its head and presume
any error is harmless until the claimant or record demonstrates otherwise.
See Dissent at 20, 25–26. McLeod provides no basis for us to create such
a peculiar carve-out from our well-established rule. We have consistently
treated an ALJ’s failure to adequately develop the record as reversible
legal error. See Celaya, 332 F.3d at 1183. We have never suggested that
16               GARCIA V. COMM’S OF SOC. SEC.

    Again, we recognize that the importance of IQ test results
in adjudicating intellectual disability is not limited to the
claimant’s ability to meet the listing at step three of the five-
step process. Both Dr. Middleton and Dr. Murillo considered
Garcia’s incomplete IQ test results in assessing her ability to
support herself through gainful employment, and the ALJ
relied on these experts’ findings in assessing Garcia’s RFC
and ultimately in determining that she was not disabled. The
Commissioner points out that neither Dr. Middleton nor Dr.


failure to develop is somehow lesser error, or should be treated differently
to other types of legal error. Indeed, often the same error can be
characterized as either failure-to-develop or “normal” legal error
depending on how it’s described.             Adopting a separate—and
inverted—harmlessness standard for failure-to-develop cases would not
only create confusion in our case law, but also hinge a great deal on a
nebulous, and often unimportant, distinction.

     McLeod concerned a disability claim by a veteran who argued on
appeal that the ALJ had failed adequately to develop the record. We
observed that there may be situations in which “further administrative
review is needed to determine whether there was prejudice from the error
[of not developing the record].” 640 F.3d at 888. However, contrary to
the dissent’s assertion, we explicitly recognized that “it is quite clear that
no presumptions operate, and we must exercise judgment in light of the
circumstances of the case.” Id. We remanded to the ALJ for a
harmlessness determination, even though it was not clear from the record
that the potentially omitted evidence—a VA disability rating—even
existed. McLeod is limited to situations where the record is insufficient
for the court to make its own prejudice determination, and remand is
required for the ALJ to determine the harmfulness of the omission in the
first instance. It makes good sense that, in such a situation, “mere
probability” that hypothetical new evidence—like the potential disability
certificate—may be influential is insufficient to support a remand.
Because, here, we know precisely which evidence was omitted from the
record and have no doubts about its significance in reaching an intellectual
disability determination, we see no reason to depart from the harmlessness
standard articulated in Tommasetti.
              GARCIA V. COMM’S OF SOC. SEC.                 17

Murillo “expressed any concerns about the adequacy of Dr.
McDonald’s psychological testing,” but that does not
necessarily mean that neither would have reached a different
conclusion or offered other findings beneficial to Garcia
based on a complete set of scores. Such an outcome seems
particularly plausible where, as here, Garcia’s testing history
as a juvenile strongly suggests that her verbal and full-range
IQ scores would be considerably lower than the performance
score of 77 obtained by Dr. McDonald. In a December 2004
test administration, Garcia was assessed with a verbal score
of 61, a performance score of 74, and a full-scale score of 66.
In June 2005, she received a full-scale score of 44 and a
verbal score of 53. Further, the testimony of Garcia’s
counselor Vicky Medina also suggests that verbal functioning
was a particular weakness for Garcia.

    In this case, there is a genuine probability that, had a
complete set of valid IQ test scores been included in the
record, the opinions of the reviewing experts might have been
different, or Garcia might have had an additional factual basis
for challenging their opinions. This is especially true when,
just three years earlier, Garcia’s full-scale test score was
dramatically below the threshold for establishing disability
even on the basis of just the score by itself. See Listing
12.05(B) (providing that intellectual disability may be
established by “[a] valid verbal, performance, or full-scale IQ
of 59 or less”). The fact that IQ test results may be
considered by multiple reviewing experts, as well as by the
ALJ, makes it particularly difficult to conclude that any error
affecting the quality of those results is “inconsequential to
[an] ultimate nondisability determination,” let alone to
conclude that such harmlessness is “clear from the record.”
Tommasetti, 533 F.3d at 1038.
18               GARCIA V. COMM’S OF SOC. SEC.

    Perhaps even more significantly, Garcia may have been
able to meet Listing 12.05(B),11 under which she would have
been adjudicated disabled if she had scored below 60 on
either the verbal, performance, or full-scale portion of an IQ
test. Given that Garcia had previously received a childhood
Wechsler full-scale score of 44 and a verbal score of 55, and
that she tended to score lower on the verbal component than
on the performance component, it appears likely that Garcia
could have met Listing 12.05(B) at step three of the
evaluation process. Based on that evidence alone, it cannot
be “clear from the record” that failure to obtain those two
tests was “inconsequential.” Tommasetti, 533 F.3d at 1038.

                                    VI

    The ALJ’s failure to develop the record to include a
complete set of IQ scores was legal error. Because we cannot
conclude that the error was harmless, we REVERSE the
judgment of the district court and REMAND with
instructions to remand to the Commissioner for further
proceedings.


 11
    The dissent argues we should ignore Listing 12.05(B) when reviewing
for harmless error because Garcia “never claimed on appeal that she
would have qualified under Listing 12.05 B.” Dissent at 25 (emphasis in
original). Garcia’s opening brief, however, clearly raised the issue. Garcia
argued that “[b]ased on the high correlation between the tests, the
expected verbal IQ score supports the contention that the complete IQ test
would result in IQ scores sufficient to meet or equal the Listing . . .
12.00.” Listing 12.00 describes the evaluation process to determine
whether an applicant’s impairment is a “mental disorder.” It expressly
states: “If your impairment satisfies the diagnostic description in the
introductory paragraph [of Listing 12.05] and any one of the four sets of
criteria, we will find that your impairment meets the listing.” Listing
12.00 (emphasis added).
              GARCIA V. COMM’S OF SOC. SEC.                 19

O’SCANNLAIN, Circuit Judge, dissenting:

    The panel majority, eager to reprimand the Commissioner
of Social Security for what it deems to be inexcusably sloppy
practices, disregards—I suggest, respectfully—the deference
we owe under law to the agency’s determinations. Rather
than observing the standard for harmless error that our
precedents have previously prescribed, the majority has
erroneously presumed that the Commissioner’s ostensible
error has prejudiced Stephanie Garcia, the claimant in this
case. I respectfully dissent from this regrettable exaggeration
of our Court’s properly limited role in the adjudication of
Social Security disability benefits claims.

                               I

    Congress has carefully prescribed a minimal role for the
Federal courts in adjudicating claims of disability under the
Social Security Act. See 42 U.S.C. § 405(g). Accordingly,
we have only limited authority to nullify the decisions of the
agency and its administrative law judges with which we
disagree. As the majority opinion correctly notes, we may
not disturb an ALJ’s denial of benefits unless “it is not
supported by substantial evidence or is based on legal error.”
Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir.
2006). Legal error alone, furthermore, is not sufficient to
warrant our interference: for example, we generally must stay
our hand if it is “clear from the record” that any ostensible
error “was inconsequential to the ultimate nondisability
determination.” Tommasetti v. Astrue, 533 F.3d 1035, 1038
(9th Cir. 2008) (internal quotation marks omitted).

    Indeed, one such error that we have identified in past
cases has been an ALJ’s failure “fully and fairly [to] develop
20           GARCIA V. COMM’S OF SOC. SEC.

the record and to assure that the claimant’s interests are
considered.” Celaya v. Halter, 332 F.3d 1177, 1183 (9th Cir.
2003). This “special” and “independent” duty of the ALJ
exists in all circumstances, although, when the applicant is
uncounseled, the responsibility to ensure an adequate record
is heightened. See Tonapetyan v. Halter, 242 F.3d 1144, 1150
(9th Cir. 2001); Smolen v. Chater, 80 F.3d 1273, 1288 (9th
Cir. 1996). Despite our solicitude in this regard, we have
nevertheless clearly limned the outer boundaries of such
responsibility. “An ALJ’s duty to develop the record further
is triggered only when there is ambiguous evidence or when
the record is inadequate to allow for proper evaluation of the
evidence.” Mayes v. Massanari, 276 F.3d 453, 459–60 (9th
Cir. 2001) (emphasis added).

    More recently, we have refined—in the context of the
ALJ’s duty to develop the record—the standard by which we
appraise whether any such error prejudiced the claimant. In
McLeod v. Astrue, the unsuccessful applicant for disability
benefits contended that the “ALJ erred by failing to develop
the record adequately,” specifically by not “request[ing] more
explanation from two of his treating physicians” and by not
obtaining “whatever VA disability rating” he may have had.
640 F.3d 881, 884 (9th Cir. 2011). We determined that the
ALJ had shirked this duty to develop the record, but
nevertheless that this dereliction was not alone sufficient
warrant for reversal. Rather, we explained that “the burden
is on the party attacking the agency’s determination to show
that prejudice resulted from the error.” Id. at 887. But
“where the circumstances of the case show a substantial
likelihood of prejudice,” the reviewing court can remand the
case so the agency may reconsider the claimant’s eligibility
for benefits. Id. at 888. We emphasized, nevertheless, that a
“mere probability” of prejudice “is not enough.” Id. Either
                 GARCIA V. COMM’S OF SOC. SEC.                           21

the claimant must himself shoulder the burden of
demonstrating prejudice, or otherwise such prejudice must be
apparent on the face of the record or the “circumstances of
the case.”

                                     II

    The majority’s opinion turns this duty-to-develop doctrine
on its head. Even assuming, arguendo, that the ALJ
committed legal error by not ordering Dr. McDonald to
perform another round of IQ tests on Miss Garcia,1 the

 1
   I remain unconvinced that, at least in the circumstances of this case, the
ALJ erred by not ordering a new, and complete, round of IQ tests. The
majority opinion does not assert that the partial test scores constitute
“ambiguous evidence” or make the “record . . . inadequate” for the
purposes of assessing residual functional capacity. See Mayes, 276 F.3d
at 460.

     At most, the majority opinion gleans from the regulations an
expectation of or a preference for “multiple scores” from a Wechsler
series IQ test, maj. op. at 14. Whether such regulatory intimations can
“trigger[]” the ALJ’s duty further to develop the record, 276 F.3d at 459,
does not appear compelled by our precedents. And the majority does not
pause to explain why.

     Furthermore, the majority scarcely indicates what countervailing
constraints—if any—may defeat the regulations’ preference for or
expectation of multiple test scores. Dr. McDonald’s purported reasons for
not administering the complete Wechsler series IQ test were “the
constraints of time and the slowness with which [Miss Garcia] worked.”
The majority simply deems this explanation an “excuse,” dismissing it as
“troublesome” and scolding the district court, which in its judgment
“should not have accepted it in the absence of some more compelling
reason.” Maj. op. at 5–6 & n.1.

     I strongly resist this lecture to medical practitioners. Not only does
the record lack any clear implication of either excuse-making or duty-
22              GARCIA V. COMM’S OF SOC. SEC.

majority misstates—and misapplies—the proper standard for
assessing any prejudice such error caused.

    In the first place, the majority correctly acknowledges that
“[w]e will not reverse an ALJ’s decision on the basis of a
harmless error,” which occurs “when it is clear from the
record that the ALJ’s error was inconsequential to the
ultimate nondisability determination,” maj. op. at 15 (internal
quotation marks omitted). Although the majority does not
expressly state that such rule is the exclusive standard by
which to assess the harm caused by an error, its reasoning
assumes so. For the majority detects prejudice in “a genuine
probability” that a complete set of IQ test scores may have
altered the medical reports or provided another basis for Miss
Garcia to challenge the ALJ’s determination. Id. at 17.
McLeod, however, specifically forecloses this basis for
reversing a denial of benefits: a “mere probability,” no matter
how “genuine,” simply does not suffice. 640 F.3d at 888.
The majority articulates an exclusive standard for harmless
error that presumes prejudice unless such error appear
“inconsequential” on the face of the record. Such may be the
ordinary analysis for determining the prejudice caused by
legal error. In the special context of the ALJ’s duty to
develop the record, however, our Court has already clearly
explained that we cannot find prejudice unless and until


shirking, but also it is not self-evident that the time Dr. McDonald did
devote to administering the tests and interviewing Miss Garcia was
insufficient or otherwise imprudent. We should be reticent to craft, in
footnotes to our opinions, legal rules governing the minutiae of medical
practice—such as how and when to schedule tests and interviews—where
Congress has not legislated and where the agency has not regulated. And
especially not where the record and the parties’ briefings do not present
an adequate basis for determining which sort of constraints are reasonable
and which are merely “excuses.”
              GARCIA V. COMM’S OF SOC. SEC.                  23

demonstrated by the claimant or the record and circumstances
of the case.

    Furthermore, the majority offers no basis, either in law or
in fact, for simply asserting that the absence of a full set of
IQ test scores would have had any likely effect on the ALJ’s
disability determination. The majority first observes that
“[b]oth Dr. Middleton and Dr. Murillo considered Garcia’s
incomplete IQ test results in assessing her ability to support
herself through gainful employment.” Maj. op. at 16.
Indeed, the medical experts considered the test scores—but
they also considered sundry other relevant data, such as her
employment history, educational and recreational activities,
financial independence, grooming, and the cooperation and
comprehension she displayed during her clinical evaluation.
The majority does not indicate any basis from these experts’
reports that the partial test scores figured decisively in their
recommendations. Nor does the majority opinion advert to
any item in the record or the “circumstances of the case” that
suggests the slightest chance—let alone a “genuine
probability”—the ALJ would have concluded differently had
he seen a full set of IQ test scores.

    Even Miss Garcia’s own briefing does not attempt such
an argument. In her opening brief, she emphasizes only that,
deprived of a full battery of test scores, she lost the
opportunity to qualify for automatic disability benefits under
Listing 12.05 C or D, see 20 C.F.R. § 404, subpt. P, app. 1.
She does not, however, attempt affirmatively to link the
incomplete IQ tests with the medical reports and the ALJ’s
determination of her residual functional capacity. Only in her
supplemental brief does Miss Garcia clearly assert such a
connection—and, even there, she does not offer any reason
why we may expect the medical experts would have
24              GARCIA V. COMM’S OF SOC. SEC.

substantively revised their reports in light of complete test
results.

    The majority assures us, however, that an alternative
finding by the ALJ “seems particularly plausible” based on
Miss Garcia’s “considerably lower” test results as a juvenile.
Maj. op. at 16–17. But this is a non sequitur. The ALJ
determined Miss Garcia not to be disabled in light of her
record as a whole: he did not explain that the partial IQ test
score carried dispositive weight. Nothing in the record to
which either Miss Garcia or the majority point suggests a
necessary connection between marginally lower IQ scores
and a RFC finding that would prevent her from procuring and
performing gainful employment. This “genuine probability”
of a different outcome that the majority identifies,
accordingly, appears little more than an unsubstantiated
hunch.

    In addition, Listings 12.05 C and D require not only a
sufficiently low IQ test score, but also additional
impairments, before the applicant may qualify for disability
benefits thereunder. Miss Garcia does not, before this court,
argue that she may have qualified under Listing 12.05 B,
which she would satisfy simply by scoring below 60 on any
of her tests without presenting any other additional
impairments.2 Nevertheless, the majority, pointing to her
substantially lower testing results as a juvenile, predicts that
Miss Garcia may have scored low enough to qualify as
disabled under Listing 12.05 B. For such reason, the majority
finds prejudice in Dr. McDonald’s failure to administer the


 2
   In her opening brief, Miss Garcia specifically argued that “a valid IQ
score on one of the two missing IQ tests may provide satisfaction of the
Listing at § 12.05(C) or (D).”
              GARCIA V. COMM’S OF SOC. SEC.                  25

entire battery of IQ tests and in the ALJ’s acceptance of these
partial scores. In effect, this reasoning says—bizarrely—that
Miss Garcia wins an argument she does not make. Since she
never claimed on appeal that she would have qualified under
Listing 12.05 B, the possibility that she could have so
qualified should not be a grounds that she suffered prejudice.

                              III

    The majority’s reasoning, furthermore, threatens to
undermine the highly deferential standard under which we
review the Commissioner’s decisions. When presented with
an appeal from an unsuccessful applicant, we may not
second-guess the Commissioner’s determination or reverse
him simply because we disagree with the result. Our
authority to order relief is more limited: if substantial
evidence exists in the record to support the agency’s fact-
bound conclusions, our analysis must generally come to an
end. Here the majority opinion does not suggest an absence
of substantial evidence to ballast the ALJ’s nondisability
finding; rather, it posits that, despite any such substantial
evidence, the ALJ might have reached an alternative
conclusion if the record had contained a full set of IQ scores.

    Such holding opens a potentially fatal breach in the
substantial-evidence framework. Indeed, the majority
determines that the ALJ committed legal error by not
developing the record to include a full set of test scores; and,
indeed, “legal error” is a basis distinct from the lack of
substantial evidence for reversal.          Nevertheless the
relationship between these two standards, in the context of the
ALJ’s legal duty to develop the record, should be apparent
enough. Claimants previously required to disprove the
existence of substantial evidence will now plead an
26             GARCIA V. COMM’S OF SOC. SEC.

incomplete record and, citing the majority opinion, will assert
that the outcome of their case “might have been different,”
maj. op. at 17. Seldom will be the occasion where the ALJ
could not have examined more reports or ordered more tests.
In Mayes, we specifically rejected a challenge from a
claimant who contended, in effect, that substantial evidence
did not support the ALJ’s denial because he did not
adequately develop the record. 276 F.3d at 459. The
substantial-evidence standard protects against precisely such
attacks on the administrative process: the courts may not
overturn the agency’s findings, substantiated by sufficient
data, even in the presence of compelling countervailing
evidence. Claimants ought not be able to circumvent this
standard by invoking hypothetical evidence that the ALJ
could have but neglected for one reason or another to
consider. Id. Our procedure, elucidated in McLeod, for
assessing the prejudice caused by an inadequately developed
record reinforces these principles. The ALJ’s duty to develop
“is triggered only” in certain circumstances, Mayes, 276 F.3d
at 459, and, unlike other contexts, we do not presume
prejudice until the claimant or the record demonstrates
otherwise, see McLeod, 640 F.3d at 887–88.

    The majority’s doctrinal innovation destabilizes this
framework, substantially lowering the burden for plaintiffs
seeking the intervention of the Federal courts in the
Commissioner’s decision-making processes and portending
to make substantial-evidence review a dead letter. Such
result contravenes the precedents of this Court, the intent of
Congress, and the separation of powers.

                              IV

     For the foregoing reasons, I respectfully dissent.